Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sarin (U.S. Patent Application 2012/0117313).

Claim 1. A method, comprising: during a first portion of a service life of a memory device (a first portion comprising the beginning of service life), programming at least one memory cell of the memory device (programming a first cell in memory array 630, Sarin Fig 6) to a first threshold voltage (to a threshold value of 1.75V, Sarin [0008] and Fig 4) corresponding to a desired data state (corresponding to a programmed state); and during a second portion of the service life of the memory device subsequent to the first portion of the service life of the memory device (a second portion is after program cycles increase), programming at least one memory cell of the memory device (a cell of Fig 6) to a second threshold voltage (to a threshold voltage of 2.75v) corresponding to the desired data state (the programmed state), wherein the second threshold voltage is different than the first threshold voltage (2.75V is different than 2V).

Claim 2. The method of claim 1, wherein the desired data state is a programmed state (as taught in claim 1), and wherein the second threshold voltage (2.75V) is greater than the first threshold voltage (2V).

Claim 3. The method of claim 2, further comprising: during the first portion of the service life, programming the at least one memory cell to a third threshold voltage corresponding to an erased state (erase state at 0V, Sarin [0008]); and during the second portion of the service life, programming the at least one memory cell to a fourth threshold voltage corresponding to the erased state (-3V, Sarin [0008]), wherein the fourth threshold voltage is less than or more negative than the third threshold voltage (---3 is less than 0).

Claim 4. The method of claim 1, wherein the desired data state is an erased state (not a critical limitation since claim 2 claims the opposite.  Using voltages 0V and -3V puts the desired data in an erase state), and wherein the second threshold voltage (-3V) is less than or more negative than the first threshold voltage (0V).

Claim 5. The method of claim 1, further comprising, during a third portion of the service life of the memory device subsequent to the second portion of the service life of the memory device (a portion subsequent the second portion), programming at least one memory cell of the memory device to a third threshold voltage corresponding to the desired data state (3V Fig 4), wherein the third threshold voltage is greater than the second threshold voltage (3V is greater than 2.75V).

Claim 6. The method of claim 1, further comprising: programming at least one memory cell of the memory device (of memory array 630 Fig 6) to the first threshold voltage (1.75V before program erase cycles, Sarin [0008]) in response (to the memory device undergoing less than a particular quantity of program/erase cycles (PEC); and programming at least one memory cell of the memory device to the second threshold voltage in response to the memory device undergoing at least the particular quantity of PEC (2.75V after program erase cycles, Sarin [0008] Fig 4).

Claim 7. The method of claim 1, wherein at least one memory cell of the memory device is to store more than one bit (multiple bits taught in Fig 4), and wherein the method further comprises: during the first portion of the service life of the memory device, programming the at least one memory cell to a third threshold voltage corresponding to a different desired data state (3V, Sarin [0008]); and during the second portion of the service life of the memory device, programming the at least one memory cell to a fourth threshold voltage corresponding to the different data state (5V to the program state, Sarin [0008]), wherein the fourth threshold voltage is greater than the third threshold voltage (5V is greater than 3V), and wherein the third threshold voltage is greater than the second threshold voltage (3V is greater than 2.75).

Claim 8. A system, comprising: a processing device (Comprising processor 610 Fig 6); and a memory device communicatively coupled to the processing device (memory array 630, Sarin Fig 6), wherein the processing device is to: selectively vary a magnitude of a target voltage (Adjustable program window taught in the abstract) corresponding to a particular data state based at least in part on a quantity of program/erase cycles (PEC) that the memory device has undergone (adjustment with respect to program erase cycles taught in [0008]).

Claim 9. The system of claim 8, wherein the processing device is to: responsive to the quantity of PEC being at most a particular value (responsive to PEC taught in Sarin [0008]), program at least one memory cell of the memory device (in memory array 630, Sarin Fig 6) to a first threshold voltage (to a threshold value of 1.75V, Sarin [0008] and Fig 4) corresponding to the particular data state (corresponding to a programmed state); and responsive to the quantity of PEC being greater than the particular value, program at least one memory cell of the memory device to a second threshold voltage (to a threshold voltage of 2.75v) corresponding to the particular data state (the programmed state), wherein the second threshold voltage is greater than the first threshold voltage (2.75V is greater than 2V).

Claim 10. The system of claim 8, wherein the processing device is to, throughout a service life of the memory device, increase a read window of at least one memory cell of the memory device based at least in part on the quantity of PEC that the memory device has undergone (increasing window with based on PEC taught in Fig 4).

Claim 11. The system of claim 8, wherein a magnitude of a target voltage corresponding to a different data state is static throughout the service life of the memory device (magnitude of a target voltage corresponding to a different data state, such as an erase state at 0V, is static throughout the service life of the memory device).

Claim 12. The system of claim 8, wherein the magnitude of the threshold voltage corresponding to the particular data state is dynamic such that the magnitude of the threshold voltage is increased based at least in part on the quantity of PEC that the memory device has undergone (the magnitude of the threshold voltage is dynamic, increasing window based on PEC taught in Fig 4).

Claim 13. The system of claim 8, wherein the processing device is to program a plurality of memory cells such that: at least one memory cell of the memory device (in memory array 630, Sarin Fig 6) remains at a first threshold voltage corresponding to an erased state (-0V) , wherein a magnitude of the first threshold voltage is static throughout a service life of the memory device (0V is static throughout the service life of the memory device); and at least one memory cell of the memory device is programmed to a second threshold voltage corresponding to a programmed state (1.75V), wherein a magnitude of the second threshold voltage is increased, over the service life of the memory device, based at least in part on the quantity of PEC that the memory device has undergone (Fig 4 teaches increasing to 2.75V, over the service life of the memory device, based at least in part on the quantity of PEC that the memory device has undergone).

Claim 15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: responsive to a quantity of program/erase cycles (PEC) undergone by a memory device being at most a first value (more than an initial amount of PEC, Sarin [0008]), program at least one memory cell of a memory device to a first threshold voltage (1.75V) corresponding to a desired data state (a program state) with a relatively small read window (as seen in Fig 4); and responsive to the quantity of PEC undergone by the memory device being greater than the first value and at most a second value (greater than an initial quantity of PEC Sarin [0008]), program at least one memory cell of the memory device to a second threshold voltage corresponding to the desired data state with a relatively large read window (2.75V in response to PEC, Sarin Fig 4).

Claim 16. The medium of claim 15, wherein the desired data state corresponds to a programmed state (as addressed in claim 15), and wherein the relatively small read window is such that a magnitude of the first threshold voltage (a magnitude of 1.75V) is relatively close to a magnitude of a third threshold voltage corresponding to an erased state (is relatively close to a magnitude of a -1.75V corresponding to an erase state).

Claim 17. The medium of claim 16, further comprising instructions to program at least one memory cell of the memory device to the second threshold voltage (2.75V, Sarin Fig 4) with the relatively small read window early in a service life of the memory device to reduce degradation of the at least one memory cell (smaller window earlier in service life taught in Sarin Abstract and Fig 4).

Claim 18. The medium of claim 15, further comprising instructions to enlarge a read window throughout a service life of the memory device to improve data retention of at least one memory cell of the memory device near an end of the service life (enlarging window taught in Sarin Abstract and Fig 4 as PEC increases).

Claim 19. The medium of claim 15, further comprising instructions to enlarge a read window based at least in part on the quantity of PEC undergone by the memory device (enlarging window based at least in part on the quantity of PEC undergone by the memory taught in Sarin Abstract).

Claim 20. The medium of claim 15, further comprising instructions to, responsive to the quantity of PEC undergone by the memory device being greater than the second value (Sarin Abstract and Fig 4), program at least one memory cell of the memory device to a third threshold voltage (3V) corresponding to the desired data state (programmed state) with another relatively large read window that is larger than the relatively large read window (larger windows addressed in Sarin Abstract as well as Fig 4).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarin (U.S. Patent Application 2012/0117313) in view of Kale (U.S. Patent Application 2022/0029641).

Claim 14. Sarin discloses the system of claim 8 but does not disclose wherein the system comprises a solid state drive to provide event recorder storage for an autonomous vehicle.
Kale discloses an SSD (Kale Abstract) for the purpose of storing data from a computing device of an autonomous vehicle (Kale [0016]).
Since Sarin and Kale are both from the same field of endeavor (programming NVM), the purpose disclosed by Kale would have been recognized in the pertinent art of Sarin.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the SSD taught by Kale coupled to the processor taught by Sarin for the purposes of storing data from a computing device of an autonomous vehicle (Kale [0016]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272. The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON LAPPAS/
Primary Examiner, Art Unit 2827